Title: To George Washington from James B. Pleasants, 5 May 1790
From: Pleasants, James B.
To: Washington, George



Baltimore [Md.] May 5th 1790

As soon as the power of Granting Patents is vested by Law in the President, Angelheart Cruse intends to make application for Exclusive rights to a machine invented by me some years since, and for which he has my leave to take a Patent in his own name, The object in ⟨view⟩ is to apply Liquid force, as is apprehended, ⟨wi⟩th more simplicity, and superior power, ⟨tha⟩n has hitherto been done; particularly ⟨S⟩team, Water, and Air. A perpetual Cylinder, mooving on the exterior of a piston ⟨w⟩ith equal and Continual force, constitute ⟨o⟩ne of the Essential principles of this machine; and one of its great advantages, arises from the immidiate Communication of force (without the intervention of Cogg’s, Rounds or any ⟨o⟩ther Machinery) to millstones or wheels of any kind whatever. In communicating the force of Stea[m], this machine will appear in the most superior point of view in which it probably can be plac’d; the Cylinder revolv⟨in⟩g round its axis, which is also the axis of the millstones or wheels employ’d to apply the force: in a Common Steam Engine the force is communicated by the recuring movem⟨ent⟩ of a Piston; in the this, the continual revolution of the Cylinder itself around ⟨its⟩ axis, the piston being stationary; the Cy⟨linder⟩ in this Machine mooves with the same force that the piston in a common Engine does, multiplied by any number that we please under 25; the difficulty arising from the complexity of machinery necessary in ap⟨ply⟩ing a recuring force to Wheels is remoov’d: This difficulty is Threefold. 1. Expence 2. friction, 3. the loss of force apply’d to a Cra⟨illegible⟩.
I k⟨n⟩ow no better appology for this let⟨ter⟩ than the cause—I have observ’d an application (mention’d by the publishers of

the debates of Congress) made to that bod⟨y⟩ for an exclusive right to the use of perpetual steam if it is the same with mine, the priority, and superiority, will be Questions that appear to ⟨me⟩ to justify the foregoing explanation of the prin⟨ciples⟩ my machine acts upon. I have confined my⟨self⟩ in the foregoing Explanation to general princip⟨les;⟩ the particular machine will be best Explain’d by a model that will be presented by the appl⟨icant⟩ for a Patent—I am with the highest sentiments of Respect

James B. Pleasants

